ORDER

PER CURIAM.
Demetrius Mims (Defendant) appeals from a judgment denying his motion to withdraw his guilty plea filed pursuant to Rule 29.07(d).1 Defendant argues that the trial court was without jurisdiction to accept his plea because no amended information was filed. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not abuse its discretion and the denial of Defendant’s motion to withdraw his guilty plea was not clearly erroneous. Sharp v. State, 908 S.W.2d 752, 755 (Mo.App. E.D.1995). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for *221their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).

. All rule references are to Mo. R.Crim. P.2005, unless otherwise indicated.